ORDER

PER CURIAM.
Tim White (Appellant) appeals from the judgment of the trial court granting the City of Festus’s (Respondent) Second Motion to Dismiss Amended Counterclaim under the Doctrine of Sovereign Immunity (motion to dismiss) and denying Appellant’s Motion for Contempt against Respondent.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).